McCLELLAN, C. J.
— This is a bill to enforce a mechanic’s and material-man’s lien on certain machinery constituting a saw mill and upon the lot of land upon which the saw-mill plant was located.
(1)The objection to the bill taken by demurrer that it does not show but that the work done by the complainant was that of a journeyman artisan and not by a contractor — the question being important in relation to the statute of limitations — is without merit. Giving the bill a fair construction, it does sufficiently appear that complainant’s claim is for materials furnished and work done by him as an original contractor, and hence that his claim of lien and itemized account was seasonably filed in the office of the judge of probate.
(2) The bill also sufficiently shows the amount of the claim and when it became due; and the objection in this connection is without merit.
(3) The bill is not multifarious nor otherwise objectionable because of the facts therein alleged that the Christian-Craft Grocery Company had wrongfully removed the 'machinery from the saw-mill after complainant’s lien attached and carried it out of the State, nor because of its prayer that they be decreed to be trustees thereof, and either to return the same or to account for the value thereof to complainant.—Smith v. Smith, 106 Ala. 298.
(4) Nor is the bill multifarious, or otherwise bad, for making prior mortgagees parties, and seeking as against them to subject to complainant’s demand that part of the value of the property which resulted from the improvements which complainant put upon it in labor and supplies. The object of the bill is single; to enforce the lien, and such will be the effect of granting the relief prayed. So long as only this end is kept in view and sought to be effectuated, it cannot be said to be multifarious however many respondents may be brought in and however diverse and independent may be their claims and attitudes with respect to each other. *295Haying the right in and under one bill to all relief necessary to the full effectuation of his lien on this property, all interests in it entitled to a day n court, may well be brought in under the bill.
(5) That complainant is entitled to subject the increased yalue of the property due to his improvement and betterment of it after the execution of' the mortgage, is clear.—Wimberly v. Mayberry & Co., 94 Ala. 240.
It appears by the bill that the lot of land upon which the saw-mill was situated at the time the lien asserted accrued is in the town of Fruitdale. It is therefore immaterial that the lot contains more than one acre. Acts 1894-5, p. 1238.
The decree overruling the demurrer to the bill must be affirmed.